Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00610-CV

Michael P. GEARY, Independent Executor of the Estate of Joseph William Geary Jr., Deceased;
                               and Falcon Energy, Inc.,
                                     Appellants

                                               v.

                    TWO BOW RANCH LIMITED PARTNERSHIP;
                Two Bow Management, LC; and Ronald L. Toms, Individually,
                                     Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03609
                        Honorable David A. Canales, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of court for this appeal are assessed against Appellants Michael P. Geary, Independent
Executor of the Estate of Joseph William Geary Jr., Deceased; and Falcon Energy, Inc.

       SIGNED January 22, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice